FILED
                            NOT FOR PUBLICATION                              MAR 20 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELEANOR REED,                                     No. 11-15105

              Plaintiff - Appellant,              D.C. No. 4:09-cv-01480-CW

  v.
                                                  MEMORANDUM *
AVIS BUDGET GROUP, INC.,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                            Submitted March 16, 2012 **
                             San Francisco, California

Before: NOONAN, McKEOWN, and M. SMITH, Circuit Judges.


       Eleanor Reed, a former employee of Avis Budget Group, claims that Avis

retaliated against her by failing to rehire her pursuant to a Collective Bargaining




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Agreement (CBA) because she complained about race and disability discrimination

and filed a successful claim with the California Department of Fair Employment

and Housing (DFEH) for the alleged discrimination. The district court granted

summary judgment in favor of Avis. The facts Reed alleges are familiar to both

parties. We “review[] a district court’s grant of summary judgment de novo [and]

determine, viewing the evidence in the light most favorable to the nonmoving

party, whether there are any genuine issues of material fact.” Dawson v. Entek

Int’l, 630 F.3d 928, 934 (9th Cir. 2011).

      Reed’s retaliation claim for the filing of the DFEH complaint fails because

there was no evidence that managers Spain and Stephens, who made the decision

not to rehire Reed, knew of the filing of the DFEH complaint. Human Resources

Manager Height, who did know about the complaint, was not a decisionmaker. See

Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982) (“Essential to a

causal link is evidence that the employer was aware that the plaintiff had engaged

in the protected activity”). Although Reed insinuates that there is a triable issue of

fact as to whether Height had influence on the decision not to rehire Reed, she only

points to a single email, which was written after the decision had been made. There

is no evidence that Height influenced the decision.




                                            2
      Reed also fails to make a prima facie case of retaliation for her complaints of

discrimination due to lack of temporal proximity between the failure to hire and the

protected conduct. Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)

(noting the importance of temporal proximity). Reed relies on Porter v. Cal. Dept.

of Corrections, 419 F.3d 885 (9th Cir. 2005). Unlike in Porter, there is no evidence

that the decisionmakers harbored a grudge; in fact, after Reed was sent a notice

informing her of her right to be rehired under the CBA, Spain followed up by

calling Reed to discuss her rehiring.

      Even if Reed made a prima facie case, Avis provides a legitimate non-

discriminatory reason for its action. Avis did not accept Reed’s late acceptance of

the offer of rehiring because it did not want to create precedent for other

employees, and because to do so would have been unfair to other workers. Reed

offers no evidence to suggest that this reason is pretextual. See Dawson, 630 F.3d

at 936 (discussing burden shifting mechanism).

      AFFIRMED.




                                           3